Title: To John Adams from Thomas Black and Others, 22 January 1782
From: Black, Thomas,Green, William,Williams, John
To: Adams, John




dated 22 Januarÿ 1782

Honoured Sire

Hoping that ÿou will Recieve Cuppele Lines in a good health this is to give Notice to your honnour of our bad Luck which we have here in this Countÿ we where engaged bÿ a Man which Sold us and brouht us aboerd a Dutch Indiesman our Three being Thomas Black from boston John Williams and William Green but Sire I Thomas Black have mÿ wife and Familÿ in America and Should rether whish to Serve the States of America then to Serve this Countrÿ we was Strange there in Amsterdam and having no Acquaintance So he took us up altogeher and confind us and brought us upon this Indie-man the Name of the Man is Henrÿ Thibout if there was now an Optunitÿ of Congres Ship we are all together willing to Serve the States of America where your honnour Pleasses to Send us and the Language of the Countrÿ does grive us being now a matter of nine months aboerd the Ship and having not recieved yet one Farthing and we arhe Used like the Slaves and whe are used like Prisonners your honnour Kan Consider that does grive us werÿ much whe Should whish us So happÿ to recieve a Cuple Lines of an Answer upon this Letter whit the first Oportunity So Soon as Possible if you pleasse to grant us that Favour whe Should think us werÿ happÿ we Should be happÿ yet once more hear of our Familÿ being now a matter of a year in this Strange Countrÿ Hoping would not take it in a ille part your honnour being in that Same time.

Your most humble and Obiant Servant 
William Green
Thomas Black
John Williams


The direction is the Ship Schoonder Loo from the Kamer Delft bÿ de Oude Sluis bÿ Texel the Captains Name J. Van den Berg.

 